

116 HR 4299 RH: Data Preservation Act of 2020
U.S. House of Representatives
2020-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 553116th CONGRESS2d SessionH. R. 4299[Report No. 116–669]IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Ms. Velázquez (for herself, Mr. Lamborn, Mr. Tonko, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Natural ResourcesDecember 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on September 12, 2019A BILLTo reauthorize through 2024 the National Geological and Geophysical Data Preservation Program Act of 2005.1.Short titleThis Act may be cited as the Data Preservation Act of 2020.2.Reauthorization of National Geological and Geophysical Data Preservation Program Act of 2005Subsection (k) of the National Geological and Geophysical Data Preservation Program Act of 2005 (42 U.S.C. 15908(k)) is amended by striking 2006 through 2010 and inserting 2020 through 2024.December 18, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed